Case 19-00138-JMM   Doc 83    Filed 03/13/20 Entered 03/16/20 12:44:00   Desc Main
                             Document      Page 1 of 5
Case 19-00138-JMM   Doc 83    Filed 03/13/20 Entered 03/16/20 12:44:00   Desc Main
                             Document      Page 2 of 5
Case 19-00138-JMM   Doc 83    Filed 03/13/20 Entered 03/16/20 12:44:00   Desc Main
                             Document      Page 3 of 5
Case 19-00138-JMM   Doc 83    Filed 03/13/20 Entered 03/16/20 12:44:00   Desc Main
                             Document      Page 4 of 5
Case 19-00138-JMM   Doc 83    Filed 03/13/20 Entered 03/16/20 12:44:00   Desc Main
                             Document      Page 5 of 5
